Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 03/16/2021.  Presently claims 16-30 are pending. 
Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 03/16/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Note: an alternative rejection has been presented in this final rejection to show how the broad of claim 16, please see Claim Rejections - 35 USC § 102  below.

Note: the Examiner contact the Applicant to suggest Examiner’s amendments, the Examiner suggested to amend claim16 by incorporate claim 29 into claim 16 so as to place the Application in condition of allowance; the Applicant did not agree to the Examiner’s suggestion. 


In pages 5-7, the Applicant relied on an assumed schematic sketch to support the argument, however this sketch is not disclosed by the prior art of Ladd (US1584869A), the Applicant cannot produce a drawing then assign it to the cited prior art of Ladd ; the Applicant must use only the disclosure of the prior Ladd;
Accordingly this argument is not persuasive.

Applicant argued that “in Ladd (US1584869A), the cutting element 52 is not a shear bar, but another rotor-like or roller-like element. This second element of Ladd '869 is not disposed in the groove of the first element (of the first cutting element 45), but merely engages the groove of the first cutting element 45 over a short distance during the counter-rotating movement of the two cutting elements”.

In response to this argument, the element (52) is defined in the prior art of Ladd (US1584869A) as cutter member, the ribs (53) of cutter member (52) are extended between the ribs of the cutting member (42) in order to cut the grain (62) into pieces (figs.1, 4 and 6) (page3 paragraph 120-page 4 paragraph 15).
The definition of the shears is a cutting something; 
Further claims 16 and 19 of the prior art of Ladd clearly disclosed the cutting member are shearing the grain.
Accordingly, this argument is not percussive.





    PNG
    media_image1.png
    824
    987
    media_image1.png
    Greyscale












In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the two elements be moved relative to each other from a first position to a second position and back. In the first position, the respective recesses in the elements are arranged relative to each other such that a grain can be introduced into the recesses of the first and second elements from a feed device. By moving one of the elements into the second position, a recess of the moved element is moved out of the first position) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argued that “Claim 16 requires that in this first position a grain can be introduced into the intercommunicating recesses of the respective elements via a feed unit”.
In response to this argument, the claim is rejected as filed and the prior art of Ladd (US1584869A) disclose in fig.1; the material (27) is introduced to the recess of the cutting members (52) and (45); and fig.6 shows the recess of the cutting members (52) and (45) are intercommunicating.
Accordingly, this argument is not persuasive.

Applicant argued that the cutting members (52) and (45) cannot moving forward and backward. The two cutting elements 45 and 52 move in opposite rotational directions. In other words, it does not seem correct to speak of a backward movement of one of the elements from a second position (cutting position) to a first position in Ladd '869's device.
In response to this argument, the cutting members (52) and (45) are a rotatable members and they are capable to be rotated in any rotational direction (page 3 paragraphs 5-20: the shaft (34) of the element (45) and the shaft (32) of the element (52) are capable to rotate in any direction via gears arrangements (30) and (33), 
So, if any of cutting the member rotates clockwise it will be rotated to the forward direction and if this member rotate counter-clockwise it will be rotated to the backward direction.
 Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 25-27 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Everson (US20050077406A1).

Regarding claim 16, Everson disclose a first element (figs.1 and 2: (11)) having a first surface and a first receiving section (fig.2: the surface of the element (11) having grooves for receiving the material (18)) (paragraphs 0029-0030), 
a second element (figs.1 and 2: (12)) with a second surface and a second receiving section (fig.2: the surface of the element (11) having grooves for receiving the material (18)), 
a feeding device, (fig.2: inherent having a feeding mechanism to feed the material (18)) 

the first element and the second element are movable back and forth relative to one another between a first position and a second position (paragraphs 0008, 0031 and 0038;  figs.1-3: the elements (11) and (12) are rotated clockwise and anticlockwise), and 
the direction of movement being in the plane of the first and second surfaces (figs.1-3), 
in the first position, the first receiving section and the second receiving section communicate with each other via a passage and form a receiving area (fig.2: 17) in which a grain (fig.2: (18)) of bulk material can be positioned via the feed device, 
when the first element and the second element are moved from the first position to the second position, a cross-section of the passage is narrowed (the space between a tooth of the element (11) and the corresponding tooth of element  (12) is narrowed as the elements (11) and (12) are rotated) , 
wherein the first element (figs.1-3 (11)) is formed as a rotor rotatably mounted about a rotor axis and having a cylindrical circumferential surface, 
the first receiving section is an at least partially formed circumferential groove (figs.1-3: the grooves of the element (11)), 
and the rotor has at least one axial groove crossing the circumferential groove, and the first surface is a side wall of the axial groove (fig.5: the element (11) having axial groves that crossing the circumferential grooves), 

and the second receiving section being a recess of the shear bar (figs.1-6: the element (12) having groves and the cutting element bar (16)).

Regarding claim 25, Everson disclose the rotor has a plurality of circumferential groove (figs.5-6: see the recess of the elements (12) that associated with the grooves of the element (11)).

Regarding claim 26, Everson disclose wherein the shear bar comprises a plurality of recesses, and in the first position each recess is associated with a circumferential groove (figs.5-6: see the recess of the elements (12) that associated with the grooves of the element (11)).

Regarding claim 27, Everson disclose wherein a recess associated with a first circumferential groove in the first position is associated with a second circumferential groove in the second position (since the elements (11) and (12) are ratable clockwise and counterclockwise, therefore a recess of element (12) will be associated with a set of groove of the element (11) when the element (12) is rotated clockwise; and this recess will be associated with different set of grooves if the element (12) is rotated anticlockwise).



Claims 16-17, 21-26, 28 and 30 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Ladd (US1584869A).

Regarding claim 16, Ladd disclose a device for comminuting bulk material grains, in particular cereal grains and kernels (page 1 paragraph 5), comprising: 
- a first element (figs.1-2, 4 and 6: (45)) having a first surface and a first receiving section (figs.1 and 6: the recess (47) having the arcuate portion (56)) (page 3 paragraph 60-70) (page 3 paragraphs 115-125) (page 4: paragraphs 5-10), 
- a second element (figs.1, 4 and 6: (52))  with a second surface and a second receiving section (figs.1 and 6: the recess (54) having the arcuate portion (58)): , 
- a feeding device (fig.1: (27)) (page 3 paragraphs 30-35), 
wherein the first surface and the second surface are arranged parallel and facing each other, preferably contacting each other (figs.1 and 6) (page 4 paragraph 20), 
the first element and the second element are movable back and forth relative to one another between a first position and a second position (page 4 paragraphs 20-35 and fig.1: elements (45) and (52) are rotatable), (page 3 paragraphs 5-20: the shaft (34) of the element (45) and the shaft (32) of the element (52) are capable to rotate in any direction via gears arrangements (30) and (33)), and 
the direction of movement being in the plane of the first and second surfaces, in the first position (figs.1 and 6), 

when the first element and the second element are moved from the first position to the second position a cross-section of the passage is narrowed (page 4 paragraphs 20-35 and see fig.1 below: the elements (45) and (52) are rotatable, so the space between a tooth of the element (45) and the corresponding tooth of element (52) is narrowed as the elements (45) and (52) are rotated), 
, wherein the first element is formed as a rotor (fig.1: (45)) rotatably mounted about a rotor axis (fig.1: (34)) and having a cylindrical circumferential surface (figs. 1 and 2: (45)), 
the first receiving section is an at least partially formed circumferential groove (fig.2: see the space between elements (45)), and the rotor has at least one axial groove crossing the circumferential groove (figs.1 and 6: the arcuate portion (56) of the recess (47)), and the first surface is a side wall of the axial groove, and 
the second element (figs.1 and 6: (52)) is designed as a shear bar (fig.1: (48)) (page3 paragraph 120-page 4 paragraph 15) and being arranged in the axial groove so as to be movable back and forth along the axial groove (fig.6: the element (48) of the element (52) are intermeshed in the arcuate portion (56) of element (45)) , and the second receiving section being a recess of the shear bar (figs.1 and 6: the recess (54) of the element (52) having the arcuate portion (58)).


    PNG
    media_image2.png
    859
    559
    media_image2.png
    Greyscale
















Regarding claim 17, Ladd disclose a housing with a housing wall (figs.1 and 2: (14-19) which coaxially surrounds the rotor at least in sections and has at least one feed opening (fig.1: (118)) and at least one outlet opening (fig.1: (72)) for the bulk material grains (page 2 paragraphs 90-105) (page 4 paragraph 90).  



Regarding claim 18, Ladd disclose the at least one movable housing wall portion cooperates with a movement sensor for detecting a movement of the movable housing wall portion (page 5 paragraphs 5-15 and fig.1: the wall (19) is slidably moving).

Regarding claim 21, Ladd disclose wherein the circumferential groove is a groove extending circumferentially (fig.2: see the spaces between elements (45)).  

Regarding claim 22, Ladd disclose wherein the axial groove extends over the entire height of the rotor (fig.2: see the space between elements (45)).  

Regarding claim 23, Ladd disclose wherein the circumferential groove and the recess have a trapezoidal profile in a radial section through the rotor (fig.1: the element (52) comprising the recess (54) that having trapezoidal profile. the element (52) is intermeshing with element (45), therefore the spaces between the elements (45) (corresponding to circumferential grooves) must have the same trapezoidal profile) .  

Regarding claim 24, Ladd disclose wherein the circumferential groove and the recess have the profile of an isosceles trapezoid, the shorter base area of the trapezoid being arranged parallel to the rotor axis rotor (fig.1: the element (52) comprising the recess (54) that having isosceles trapezoidal profile. the element (52) is intermeshing with element (45), therefore the spaces between the elements (45) (corresponding to circumferential groove) must have the same trapezoidal profile).  

Regarding claim 25, Ladd disclose wherein the rotor has a plurality of circumferential grooves (fig.2: see the spaces between elements (45)).  

Regarding claim 26, Ladd disclose wherein the shear bar comprises a plurality of recesses (fig.1: (54)), and in the first position each recess is associated with a circumferential groove (fig.2: see the spaces between elements (45)).  

Regarding claim 28, Ladd disclose the rotor comprises a plurality of shear bars (fig.1: (48)), each of which is arranged in an axial groove (fig.1: (47)).

Regarding claim 30, Ladd disclose comminuting of bulk material grains with a device according to claim 16 (see the rejection of claim 16 above); 
- further processing of the comminuted bulk material grains or storage of the comminuted bulk material grains (fig.1: elements (45) and (52)); 
wherein no separation step is carried out between the comminution step and the further processing/storage step and in particular in that no feeding back of the comminuted bulk material grains to a device for comminuting bulk material takes place (fig.1: the processed materials (62) are falling down directly toward the outlet (72), without any separation step).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Ladd (US1584869A).

Reagding claim 20, Ladd does not disclose the rotor axis is arranged vertically.

Examiner notes that The Applicant disclose in page 5 line 21: “The rotor axis is preferably arranged vertically”. 
the Applicant does not disclose any criticality for “the rotor axis is arranged vertically”,
“the rotor axis is arranged vertically”.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the rotor axis to be at any direction, as a matter of routine engineering design choice.


Alternative interpretation, Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Ladd (US1584869A) in view of Kim (US20160002902A1).

Regarding claims 18 and 19, Ladd does not disclose the housing wall has at least one movable housing wall section which radially overlaps the first receiving section with respect to the rotor axis, the movable housing wall section preferably being preloaded in the direction of the rotor, in particular in the radial direction of the rotor;
wherein the at least one movable housing wall portion cooperates with a movement sensor for detecting a movement of the movable housing wall portion.

Kim teaches a device comprising:
a house (figs.3, 6 and 8-9 : (4)) having an inlet (42)) (paragraph 0036 and 0055);
a rotatable element (fig.6: (57)) ;
a movable wall section (fig.9: (55)) is configured to the close inlet (fig.9: (42));
a sensor is configured to senses the position of the wall section (55) (paragraphs 0091 and 0108).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of the device of Ladd by at least one movable housing wall section which radially overlaps the first receiving section with respect to the rotor axis, the movable housing wall section preferably being preloaded in the direction of the rotor, in particular in the radial direction of the rotor; and wherein the at least one movable housing wall portion cooperates with a movement sensor for detecting a movement of the movable housing wall portions taught by Kim for the purpose of providing a cover for the inlet so as to provide a safety means configured to prevent accessing to the interior parts of the device during the operation of the device.
Allowable Subject Matter
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 29, neither Ladd (US1584869A) nor Everson (US20050077406A1) disclose every single limitation as set forth, nor does the combination of Ladd and Everson teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose the “he shear bar is movable by means of a cam gear from the first position into the second position and/or from the second position into the first position, the cam gear comprising at least one . 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725